48 N.J. 412 (1967)
226 A.2d 169
IN THE MATTER OF MULFORD E. EMMEL, AN ATTORNEY-AT-LAW.
The Supreme Court of New Jersey.
Argued December 6, 1966.
Decided January 23, 1967.
Mr. Howard G. Kulp, Jr., Chairman, Camden County Ethics Committee, for the order.
No appearance for respondent.
The opinion of the court was delivered
PER CURIAM.
The respondent pleaded guilty to the following criminal charges: (a) the forgery of an endorsement on a promissory note to a bank in the amount of $10,000, in violation of N.J.S. 2A:109-1; (b) the forgery of a check in the amount of $2,500 belonging to a client, in violation of N.J.S. 2A:109-1; and (c) the embezzlements of $563.47, $1,650 and $7,394.85, all belonging to clients and all in violation of N.J.S. 2A:102-5. The court sentenced him to concurrent *413 terms of not less than two years nor more than three years in New Jersey State Prison.
The order of the Court is that the name of the respondent be stricken from the roll of attorneys.